El Juez Asociado Señor Torres Rigual
emitió la opinión del Tribunal.
Con frecuencia surgen conflictos que pueden ser fácil-mente dirimidos por la aplicación de principios generales de derecho, pero que se demoran en el trámite y disposición final del caso porque una de las partes honestamente sigue un en-foque equivocado. Tal es el caso que hoy confrontamos. El principio de derecho que dispone del mismo es uno fundamental en el derecho de obligaciones y aparece preceptuado en el Art. 1044 del Código Civil, 31 L.P.R.A. see. 2994, al efecto de que el contrato tiene fuerza de ley entre las partes contra-tantes. (1)
Se trata de la impugnación de un laudo de arbitraje sobre la interpretación de varias cláusulas de un contrato de construcción a la luz de los motivos de revocación establecidos por la Ley de Arbitraje Comercial, Núm. 376 de 8 de mayo de 1951, 32 L.P.R.A. see. 3222. (2)
*606El peticionario Samaritano & Co., Inc., solicitó en instan-cia la desestimación de la demanda de impugnación de laudo instada por el recurrido Manuel A. Rivera fundándose en que el tribunal no tenía facultad para determinar si el laudo se adjudicó conforme a derecho ya que el Art. 22 de la ley que regula los convenios de arbitraje comercial, supra, preceptúa los motivos de révocación de un laudo y no incluye entre ellos el error de derecho. Sostiene el peticionario que ello es así aun cuando en el Pacto de Sumisión las partes hayan acordado que los asuntos sometidos a arbitraje se resolverán “con arreglo a derecho” pues es preciso atenerse al texto del men-cionado Art. 22 que limita la revisión judicial a los motivos de revocación allí señalados. Es decir, que la voluntad de las partes libremente expresadas en el Pacto de Sumisión es superflua, ineficaz y carente de fuerza vinculante. Por su-puesto, el tribunal de instancia no admitió el argumento, y, en consecuencia, denegó la desestimación de la demanda y se reservó la facultad de considerar los méritos jurídicos del laudo para darle así vigencia a la propia voluntad de las partes.
Es cierto que no se trata aquí de un arbitraje obrero-patronal regido por normas jurisprudenciales, según la doctrina establecida en Junta v. New York & Puerto Rico Steamship Co., 69 D.P.R. 782 (1949), sino de un arbitraje *607comercial regulado por la Ley Núm. 376 de 8 de mayo de 1951, supra. Pero tal distinción en la fuente de reglamenta-ción no altera la común naturaleza contractual de ambas ins-tituciones. Tanto el arbitraje obrero-patronal como el comer-cial surgen de un convenio y, en uno y en otro, los árbitros vienen obligados a respetarlo. En su defecto, queda franca la vía judicial para dar vigencia a la voluntad de las partes.
El arbitraje convencional estuvo en sus orígenes regulado por los Arts. 1719 y 1720 del Código Civil, 31 L.P.R.A. secs. 4841 y 4842, aunque en forma muy sobria porque dichos artí-culos remitían el contrato de compromiso al capítulo del mismo Código relativo al régimen de los contratos de transac-ción, 31 L.P.R.A. sees. 4821-4830; (3) .y en cuanto al modo de proceder y a la extensión y efectos de estos a la Ley de En-juiciamiento Civil, Arts. 204-211, Código de Enjuiciamiento Civil de 1933 (derogados por Regla 72 de las de Procedi-miento Civil, 1958).
Un ilustre procesalista español denomina el arbitraje como un contrato de solución o de liquidación propiamente regulado en España en el libro IV del Código Civil dedicado a las obligaciones y contratos. Guasp, Ignacio : El Arbitraje en el Derecho Español, pág. 27.
El derecho común anglo-americano también considera el arbitraje de naturaleza contractual. Eager, Samuel: The Arbitration Contract & Proceedings, pág. 3 (Dennis & Co. Inc. Buffalo, N.Y., 1971); Mentschikoff, Soia: The Significance of Arbitration—A Preliminary Inquiry, 17 Law & Contemp. Prob., 698.
*608El arbitraje puede surgir de una cláusula accesoria a un contrato principal mediante la cual las partes acuerdan someter a arbitraje sus desavenencias futuras o puede surgir de un convenio por escrito para resolver una controversia existente. La Ley Núm. 376 cubre ambas situaciones. Art. I, 32 L.P.R.A. see. 3201. (4) Las partes tienen amplia libertad para incorporar en el convenio de sumisión las cualificaciones que consideren propias al caso y el árbitro viene obligado a darles cumplimiento. El convenio de sumisión es el que confiere la facultad decisional al árbitro y delimita su esfera de acción; siendo nulo el laudo si se excede de los poderes delegados en dicho convenio de sumisión.
Es por eso que si la sumisión dispone, como en este caso, que los asuntos sometidos a arbitraje sean resueltos con arreglo a derecho, el tribunal tiene facultad para revisar los méritos jurídicos del laudo. Esta es la doctrina establecida en Junta v. N.Y. & P.R. S/S. Co., supra, y que prevalece en las diversas jurisdicciones. Phillips, Rules of Law in Arbitration, 47 Harv. L. Rev. 590, 603; Some Problems Relating to Enforcement of Arbitration Awards Under the New California Arbitration Act, Comentarios, U.C.L.A. L. Rev. 422, 446; Judicial Review of Arbitration Awards on the Merits, 63 Harv. L. Rev. 688, 6 C.J.S. Arbitration sec. 108, 154; Eager, op. cit., supra, a la pág. 288.
El argumento del peticionario de que la facultad decisio-nal del árbitro no está limitada por la condición de que el laudo sea con arreglo a derecho no es atendible porque niega *609la fuerza vinculante del convenio de sumisión y hace ineficaz la voluntad de las partes. Autoridad sobre Hogares v. Tribunal Superior, 82 D.P.R. 344 (1961), no favorece su posi-ción porque la sumisión en dicho caso no fue cualificada, como lo ha sido en el.de autos, y, además, porque allí seguimos la norma adoptada en Junta v. N.Y. & P.R. S/S. Co., supra, que le es completamente adversa, según puede verse a continuación :
“La situación sería diferente si el convenio colectivo o la sumisión a arbitraje hubieran provisto que el Comité de arbitraje deberá decidir las cuestiones sometídasle de acuerdo a derecho. Cuando las partes así lo disponen, los árbitros deben seguir las reglas de derecho, y rendir sus laudos a tenor con las doctrinas legales prevalecientes. Si el convenio de arbitraje nada dice en cuanto a esto, de conformidad con la Ley Común y bajo la mayoría de las leyes de arbitraje, los árbitros pueden declarar cuál es la ley, y ningún laudo será anulado a causa de sus errores de derecho. (Citas.) Una de las primeras autoridades sobre arbi-traje es de la creencia que este sería más efectivo si las cortes pudieran revisar los laudos sobre cuestiones de derecho sustan-tivo. Pero en ausencia de una disposición en tal sentido en el convenio de arbitraje o en un estatuto, el árbitro tiene autoridad para hacer caso omiso de las reglas de derecho sustantivo.”
No obstante, aun cuando fuere permisible en este caso la revisión de los méritos jurídicos del laudo, el tribunal de instancia no debe inclinarse fácilmente a decretar la nulidad del laudo a menos que efectivamente el mismo no haya resuelto la controversia con arreglo a derecho, según lo pactaran las partes. Cf. Ríos v. Puerto Rico Cement Corp., 66 D.P.R. 470 (1946). Debe tenerse presente que una discrepancia de criterio con el laudo no justifica la intervención judicial pues destruye los propósitos fundamentales del arbitraje de resolver las controversias rápidamente, sin los costos y demoras del proceso judicial.

Se dictará sentencia devolviendo el caso al tribunal de instancia para que se continúen los procedimientos sobre la impugnación del laudo.

*610El Juez Asociado Señor Martín concurre sin opinión. El Juez Asociado Señor Díaz Cruz emitió voto disidente.
—O—

E1 Art. 1044 lee:
“Las obligaciones qne nacen de los contratos tienen fuerza de ley entre las partes contratantes, y deben cumplirse al tenor de los mismos.”


E1 Art. 22 de la ley que regula los convenios de arbitraje comercial lee:
“En cualquiera de los casos siguientes el tribunal podrá a solicitud de cualquiera de las partes y previo aviso y vista dictar orden revocando el laudo:
*606“(a) Cuando se obtuvo mediante corrupción, fraude u otro medio indebido.
“(b) Cuando hubo parcialidad o corrupción evidente de los árbitros o cualquiera de ellos.
“(c) Cuando los árbitros actuaren erróneamente al rehusar posponer la vista luego de mostrarse causa justificada para ello, o al rehusar oir evidencia pertinente y material a la controversia, o cuando incurrieren en cualquier error que perjudique los derechos de cualquiera de las partes.
“(d) Cuando los árbitros se extendieren en sus funciones o cuando el laudo emitido no resolviera en forma final y definitiva la controversia sometida.
“(e) Si no hubo sumisión o convenio de arbitraje y el procedimiento se inició sin diligenciar la notificación de intención de arbitrar . . . .”


Los Arts. 1719 y 1720 disponen:
Artículo 1719: “Las mismas personas que pueden transigir pueden comprometer en un tercero la decisión de sus contiendas.” 31 L.P.R.A. see. 4841.
Artículo 1720: “Lo dispuesto en el capítulo anterior sobre transaccio-nes es aplicable a los compromisos.
“En cuanto al modo de proceder en los compromisos y a la extensión y efectos de estos, se estará a lo que determina la Ley de Enjuiciamiento Civil.” 31 L.P.R.A. see. 4842.


E1 Art. I, lee:
“Dos o más partes podrán convenir por escrito en someter a arbitraje de conformidad con las disposiciones de este Capítulo, cualquier controversia que pudiera ser objeto de una acción existente entre ellos a la fecha del con-venio de someter a arbitraje; o podrán incluir en un convenio por escrito una disposición para el arreglo mediante arbitraje de cualquier controversia que en el futuro surgiere entre ellos de dicho acuerdo o en relación con el mismo. Tal convenio será válido, exigible, e irrevocable salvo por los funda-mentos que existieran en derecho para la revocación de cualquier convenio.”